

115 HR 1668 IH: Bureau of Land Management Foundation Act
U.S. House of Representatives
2017-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1668IN THE HOUSE OF REPRESENTATIVESMarch 22, 2017Mr. Jody B. Hice of Georgia (for himself and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Bureau of Land Management Foundation as a charitable and nonprofit corporation to
			 encourage, accept, obtain, administer, and use private gifts, devises, and
			 bequests for the benefit of activities and services of the Bureau of Land
			 Management, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bureau of Land Management Foundation Act.2.DefinitionsIn this Act: (1)BoardThe term Board means the Board of Directors of the Foundation.
 (2)BLMThe term BLM means the Bureau of Land Management. (3)ChairmanThe term Chairman means the Chairman of the Board.
 (4)DirectorThe term Director means an individual member of the Board. (5)FoundationThe term Foundation means the Bureau of Land Management Foundation established by this Act.
 (6)SecretaryThe term Secretary means the Secretary of the Interior. (7)National Conservation LandsThe term National Conservation Lands means the system of lands established by section 2002 of the Omnibus Public Lands Management Act of 2009 (16 U.S.C. 7202).
 (8)Wild free-roaming horses and burrosThe term wild free-roaming horses and burros has the same meaning that term has under section 2(b) of the Wild Free-Roaming Horses and Burros Act of 1971 (16 U.S.C. 1332(b)).
 (9)Orphaned oil and gas well sitesThe term orphaned oil and gas well sites means all onshore oil and gas wells in the United States that have no responsible or liable parties and that—
 (A)are located on federally managed lands; (B)are located on lands or minerals that were federally managed at the time oil and gas operations were initiated; or
 (C)adversely impact the health or productivity of Federal lands. (10)Abandoned mine landsThe term abandoned mine lands means all hard rock mines in the United States that were abandoned before January 1, 1981, and all coal mines in the United States that were abandoned before August 3, 1977, and that—
 (A)are located on federally managed lands; (B)are located on lands or minerals that were federally managed at the time mining operations were initiated; or
 (C)adversely impact the health or productivity of Federal lands. 3.Establishment and purposes of the Bureau of Land Management Foundation (a)EstablishmentThere is established the Bureau of Land Management Foundation as a charitable and nonprofit corporation that shall not be considered an agency or establishment of the United States.
			(b)Purposes
 (1)In generalThe purposes of the Foundation are to— (A)encourage, accept, obtain, administer, and use private gifts of money, devises, and bequests of real and personal property for the benefit of, or in connection with, the activities and services of the BLM described in subparagraph (B);
 (B)undertake, conduct, and encourage programs and activities, including by awarding grants, that support—
 (i)educational, technical, scientific, and other assistance or activities that support the management of BLM lands in regard to—
 (I)wild free-roaming horses and burros; (II)fish and wildlife and their habitats;
 (III)National Conservation Lands; (IV)recreation resources; and
 (V)cultural and historic resources; and (ii)activities that support the reclamation and remediation of—
 (I)abandoned mine lands; (II)orphaned oil and gas well sites; or
 (III)public lands impacted by development connected to mineral exploration and development activities. (2)Included reclamation activitiesReclamation activities under paragraph (1)(B) should include, but not be limited to, the remediation of soil and water contamination, the restoration of wildlife habitat in order to restore the natural, scenic, historic, cultural, and ecological values of such areas, or the promotion of the economic potential of such areas.
 (c)Activities of the Foundation and the Bureau of Land ManagementThe activities of the Foundation authorized under this Act shall be supplemental to and shall not preempt any authority or responsibility of the BLM under any other provision of law.
 (d)Range of Foundation activitiesThe activities and grants made by the Foundation under subsection (b)(1)(B) that are not subject to limitations under section 4(d)(4) shall be undertaken in equal proportion under clauses (i) and (ii) of subsection (b)(1)(B).
			4.Board of Directors
			(a)Establishment and membership
 (1)In generalThe Foundation shall have a governing Board of Directors, which shall consist of no more than 9 members, each of whom shall be a United States citizen.
 (2)Requirements of membersOf the appointed members of the Board— (A)at least 3 shall have education or experience in natural, cultural, conservation, or other resource management, law, research, or advocacy;
 (B)at least 3 shall have education or experience in energy and minerals development, reclamation, or remediation; and
 (C)up to 3 shall be appointed as at-large members. (3)Ex officio memberThe Director of the Bureau of Land Management, or a designee of the Director of the Bureau of Land Management, shall be an ex officio nonvoting member of the Board.
				(b)Appointment and terms
 (1)Initial appointmentNot later than 1 year after the date of the enactment of this Act, the Secretary shall appoint the members of the Board in accordance with paragraph (6) who, except as otherwise provided in paragraph (2), shall be appointed for terms of 6 years.
 (2)Staggered appointmentsIn appointing the initial members of the Board, the Secretary shall appoint, as determined to be appropriate by the Secretary—
 (A)one-third of the members to serve an initial term of 2 years; (B)one-third of the members to serve an initial term of 4 years; and
 (C)one-third of the members to serve an initial term of 6 years. (3)VacancyA vacancy on the Board shall be—
 (A)filled not later than 60 days after the vacancy occurs, in the manner of which the original appointment was made; and
 (B)for the balance of the term of the individual who was replaced. (4)RemovalA Director may be removed from the Board by a majority vote of the Board if the individual misses 3 consecutive regularly scheduled meetings.
 (5)Term limitIn no case may an individual serve more than 12 consecutive years on the Board. (6)NominationsThe Secretary shall publish a solicitation in the Federal Register seeking nominations from the public of individuals for appointment to the Board. Such solicitation shall be open for a period of 30 days. Nominations submitted shall not be binding, but the Secretary shall give consideration to the names received. Within 30 days after the end of such period, the Secretary shall appoint members who comply with the requirements of subsection (a)(2), and publish the names and backgrounds of those appointed in the Federal Register.
 (7)Representation of diverse areas of expertiseIn appointing the members of the Board the Secretary shall seek to appoint, and may give preference to, individuals who have experience with State or local government partnerships and represent diverse areas of expertise.
 (c)ChairmanThe Chairman— (1)shall be elected by the Board from its members for a 2-year term; and
 (2)may be reelected as Chairman while serving as a Director. (d)QuorumA majority of the current voting membership of the Board shall constitute a quorum for the transaction of business.
 (e)MeetingsThe Board shall meet at the call of the Chairman at least once a year. (f)Reimbursement of expensesServing as a Director shall not constitute employment by the United States Government for any purpose. Members of the Board shall serve without pay other than reimbursement for the actual and necessary traveling and subsistence expenses incurred in the performance of their duties for the Foundation in accordance with section 5703 of title 5, United States Code.
 (g)General powersThe Board may complete the organization of the Foundation by appointing officers and employees, adopting a constitution and bylaws consistent with the purposes of the Foundation and this Act, and undertaking other such acts as may be necessary to function and to carry out the provisions of this Act.
 (h)Officers and employeesOfficers and employees of the Foundation may not be appointed until the Foundation has sufficient funds to pay them for their service. Appointment as an officer or employee of the Foundation shall not constitute employment by the United States.
			(i)Limitation and conflicts of interest
 (1)Prohibition on political campaign activityThe Foundation shall not participate or intervene in a political campaign on behalf of any candidate for public office.
 (2)Conflict of interestNo Director, officer, or employee of the Foundation shall participate, directly or indirectly, in the consideration or determination of any particular matter before the Foundation affecting—
 (A)the financial interests of that Director, officer, employee, or an immediate family member of such Director, officer, or employee; or
 (B)the interests of any corporation, partnership, entity, or organization in which such Director, officer, employee, or an immediate family member of such Director, officer, or employee—
 (i)is an officer, director, or trustee; or (ii)has any direct financial interest.
 (3)Limitation on administrative expenditureStarting in the fifth fiscal year beginning after the date of the enactment of this Act, of the amounts available to the Foundation for expenditure each fiscal year, not more than 15 percent may be used for administrative expenses.
				5.Powers and obligations
 (a)In generalThe Foundation— (1)shall have perpetual succession; and
 (2)may conduct business throughout the several States, territories, and possessions of the United States.
 (b)Notice and service of processThe Foundation shall at all times maintain a designated agent in the District of Columbia authorized to accept service of process for the Foundation. The serving of notice to, or service of process upon, the agent required under this subsection, or mailed to the business address of such agent, shall be treated as service upon or notice to the Foundation.
 (c)SealThe Foundation shall have an official seal selected by the Board, which shall be judicially noticed.
 (d)PowersIn addition to powers otherwise authorized under this Act, to carry out its purposes the Foundation shall have the usual powers of a not-for-profit corporation in the District of Columbia, including the power to—
 (1)accept, receive, solicit, hold, administer, and use any gift, devise, or bequest, either absolutely or in trust, of real or personal property or any income therefrom or other interest therein;
 (2)acquire by donation, gift, devise, purchase, or exchange, and dispose of, any real or personal property or interest therein;
 (3)sell, donate, lease, invest, reinvest, retain, or otherwise dispose of any property or income therefrom unless limited by the instrument of transfer;
 (4)accept, receive, solicit, hold, administer, and use any gift, devise, or bequest, at the request of the donor thereof, strictly and exclusively for any purpose set forth in section 2(b), including for reasonable administrative expenses related to actions to carry out the bequest;
 (5)borrow money and issue bonds, debentures, or other debt instruments; (6)sue and be sued, and complain and defend itself in any court of competent jurisdiction, except that the Directors of the Board shall not be personally liable, except for gross negligence;
 (7)enter into contracts or other arrangements with public agencies, private organizations, and persons and to make such payments as may be necessary to carry out the purposes thereof; and
 (8)do any and all acts necessary and proper to carry out the purposes of the Foundation. (e)Property (1)Acceptance of propertyA gift, devise, or bequest of real property may be accepted by the Foundation even though it is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest therein is for the benefit of the Foundation.
 (2)Refusal of propertyThe Foundation may, in its discretion, decline any gift, devise, or bequest of real or personal property.
 (3)Title and interest in real propertyFor the purposes of this Act, an interest in real property shall be treated as including mineral and water rights, rights-of-way, and easements, appurtenant or in gross.
 (4)Condemnation of real property prohibitedNo lands or waters, or interests therein, that are owned by the Foundation shall be subject to condemnation by any State or political subdivision, or any agent of instrumentality thereof.
 (5)Limitation on the acquisition of real propertyThe Foundation may not use any funds to purchase real property, unless such property is to be used by the Foundation for administrative or other support purposes or is an easement for right-of-way access necessary to utilize, manage, or otherwise dispose of any bequest or gift of real property to the Foundation.
				6.Administrative services and support
 (a)Establishment supportFor fiscal years 2017 through 2019, the Foundation may accept Federal funds from a Federal agency under any other Federal law for use by the Foundation for the purposes of assisting the Foundation in establishing an office and meeting initial administrative, project, and other expenses in compliance with this Act.
 (b)Administrative servicesThe Secretary may provide personnel, facilities, equipment, and other administrative services to the Foundation with such limitations and on such terms and conditions as the Secretary shall establish. The Foundation may reimburse the Secretary for any support provided under this subsection, in whole or in part, and any reimbursement received by the Secretary under this subsection shall be deposited into the Treasury to the credit of the appropriations then current and chargeable for the cost of providing the services.
 7.VolunteersThe Secretary may accept, without regard to the civil service classification laws, rules, and regulations, the services of the Foundation, the Board, and the offices, employees, or agents of the Foundation, without compensation from the Department of the Interior, as volunteers for the performance of the functions under section 307(d) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1737(d)).
		8.Audits and reports requirements
 (a)AuditsFor purposes of section 10101 of title 36, United States Code, the Foundation shall be treated as a corporation in part B of subtitle II of such title.
 (b)Annual reportThe Foundation shall transmit at the end of each fiscal year a report to Congress of its proceedings and activities during that fiscal year, including—
 (1)a full and complete statement of its receipts, expenditures, and investments; (2)a description of all acquisition and disposal of real property by the Foundation;
 (3)a detailed statement of the recipient, amount, and purpose of each grant made by the Foundation; and
 (4)a copy of any audit prepared for the Foundation in the previous fiscal year. 9.United States release from liabilityThe United States shall not be liable for any debts, defaults, acts, or omissions of the Foundation, nor shall the full faith and credit of the United States extend to any obligations of the Foundation.
 10.Relief with respect to certain Foundation acts or failure to actThe Attorney General may petition in the United States District Court for the District of Columbia for such equitable relief as may be necessary or appropriate if the Foundation engages in any act, practice, or policy that is inconsistent with this Act or the bylaws of the Foundation.
 11.Limitation on authorityNothing in this Act authorizes the Foundation to perform any function the authority for which is exclusively provided to the BLM under any other provision of law.
 12.Limitations on use of fundsAmounts available to, or provided by, the Foundation shall not be used for— (1)any activity the purpose of which is to influence legislation pending before Congress; or
 (2)any activity inconsistent with this Act. 13.Clarification on fundingNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.
		